Title: From Thomas Jefferson to James Barbour, 5 April 1781
From: Jefferson, Thomas
To: Barbour, James



Sir
In Council April 5th. 1781.

We are of opinion that such of the Militia in the South as had enlisted in the regular Service, ought not, had it been known, to have been put on the Draught roll: Because although the Law required as well the absent as present Militia Men to be enrolled, yet it required Militia men only, and a Man is no longer of the Militia from the Moment he enlists as a regular. That Act withdraws him as absolutely from the body of Militia as Death does. That being put on the Draught roll however, it is to be considered as if the Name of a dead man had been put on: that if the Lot fell on the enlisted or dead Man the rest of the Division was exempted and could not a second Time be subjected of drawing, but if it fell on any other that other is obliged to go. I am &c.,

T. J.

